Exhibit 10.1.2

 

          Mercury Computer Systems, Inc. Notice of Grant of Stock Options    ID:
[                    ] and Option Agreement    199 Riverneck Road    Chelmsford,
MA 01824        [Name]    Option Number:    [            ] Plan:    1997
[Address]    ID:                         [            ]       

Effective [            ], you have been granted a(n) Incentive Stock Option to
buy [            ] shares of Mercury Computer Systems, Inc. (the Company) stock
at [            ] per share.

The total option price of the shares granted is [            ]

Shares in each period will become fully vested on the date shown.

 

Shares

  

Vest Type

  

Full Vest

  

Expiration

[            ]    On Vest Date    [            ]    [            ]
[            ]    On Vest Date    [            ]    [            ]
[            ]    On Vest Date    [            ]    [            ]
[            ]    On Vest Date    [            ]    [            ]

 

 

By your signature and the Company’s signature below, you and the Company agree
that these options are granted under and governed by the terms and conditions of
the Company’s Stock Option Plan as amended and the Option Agreement, all of
which are attached and made a part of this document.

 

 

 

 

 

Mercury Computer Systems, Inc.                                         
                       Date

 

 

 

[Name]                                                                 
                                        Date



--------------------------------------------------------------------------------

FORM of OPTION AGREEMENT

Terms and Conditions

1. Term.

[Terms for Employees]

This Stock Option shall terminate and no portion will be exercisable on the
earliest of the following: (i) the expiration date, (ii) [—] days after the
Optionee ceases to be an employee of the Company or one of its subsidiaries,
(iii) the date the Optionee ceases to be an employee of the Company or one of
its subsidiaries if such termination of employment is because of dismissal for
cause or because the Optionee is in breach of any employment agreement, (iv) 12
months from the date the Optionee ceases to be an employee if such termination
of employment is because the Optionee has become permanently disabled (within
the meaning of Section 22(e)(3) of the Code), (v) 12 months from the date of
death in the event of the death of the Optionee, or (vi) five years after the
Optionee ceases to be an employee of the Company or one of its subsidiaries if
such termination of employment is because of the Optionee’s retirement on or
after attaining the minimum age, completing the minimum number of years of
service and satisfying all other conditions specified for retirement status
under the Company’s Retirement Policy Statement.

[Terms for Board of Directors]

This Stock Option shall terminate and no portion will be exercisable on the
earliest of the following: (i) the expiration date, (ii) 12 months from the date
of death in the event of the death of the Optionee while serving as a director,
or (iii) five years after the Optionee ceases to be a director of the Company if
such cessation is for any reason other than death.

2. Manner of Exercise.

(a) From time to time on or prior to the expiration of this Stock Option, the
Optionee may give written notice to the Company of his election to purchase some
or all of the shares of Mercury Computer Systems, Inc. (“Stock”) purchasable at
the time of such notice. This notice shall specify the number of shares of Stock
to be purchased.

Payment of the purchase price for the shares may be made by one or more of the
following methods: (i) in cash, by certified or bank check or other instrument
acceptable to the Company; (ii) through the delivery of shares of Stock that
have been purchased by the Optionee on the open market or that have been
beneficially owned by the Optionee for at least six months; (iii) a combination
of (i) and (ii); or (iv) by the Optionee delivering to the Company a properly
executed exercise notice together with irrevocable instructions to a broker to
promptly deliver to the Company cash or a check payable and acceptable to the
Company to pay the option purchase price, provided that in the event the
Optionee chooses to pay the option purchase price as so provided, the Optionee
and the broker shall comply with such procedures and enter into such agreements
of indemnity and other agreements as the Company shall prescribe as a condition
of such payment procedure. Payment instruments will be received subject to
collection.

 

2



--------------------------------------------------------------------------------

(b) Certificates for shares of Stock purchased upon exercise of this Stock
Option shall be issued and delivered to the Optionee upon compliance to the
satisfaction of the Company with all requirements under applicable laws or
regulations in connection with such issuance and with the requirements hereof
and of the Plan. The determination of the Company as to such compliance shall be
final and binding on the Optionee. The Optionee shall not be deemed to be the
holder of, or to have any of the rights of a holder with respect to, any shares
of Stock subject to this Stock Option unless and until this Stock Option shall
have been exercised pursuant to the terms hereof, the Company shall have issued
and delivered the shares to the Optionee, and the Optionee’s name shall have
been entered as the stockholder of record on the books of the Company.
Thereupon, the Optionee shall have full voting, dividend and other ownership
rights with respect to such shares of Stock.

(c) The minimum number of shares of Stock with respect to which this Stock
Option may be exercised at any one time shall be 50 shares, unless the number of
shares with respect to which this Stock Option is being exercised is the total
number of shares subject to exercise under this Stock Option at the time.

3. Restrictions. This Stock Option may be cancelled, rescinded, suspended,
withheld or otherwise limited or restricted by the Committee at any time, and
any gain realized or payment received as a result of the exercise of this Stock
Option may be subject to recapture by the Company if the Optionee engages in any
Detrimental Activity prior to or during the six months following any exercise,
payment or delivery pursuant to this Stock Option.

4. Incorporation of Plan. Notwithstanding anything herein to the contrary, this
Stock Option shall be subject to and governed by all the terms and conditions of
the Plan. Capitalized terms in this Agreement shall have the meaning specified
in the Plan, unless a different meaning is specified herein.

5. Transferability. This Agreement is personal to the Optionee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution. This
Stock Option is exercisable only by the Optionee’s legal representative or
legatee. All references herein to the Optionee shall be read to include the
Optionee’s representative or legatee.

 

3